Citation Nr: 1243828	
Decision Date: 12/27/12    Archive Date: 12/31/12

DOCKET NO.  09-28 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an effective date earlier than March 7, 2008, for the grant of service connection for tinnitus.

2.  Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 


INTRODUCTION

The Veteran served on active duty from April 1969 to March 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  In September 2012, the Veteran testified before the undersigned Veterans Law Judge at a Board hearing at the RO.  A transcript of the hearing is of record.  At the hearing the Veteran submitted additional evidence in support of his pending claims and included a written waiver of jurisdictional review by the RO in the first instance.  See 38 C.F.R. § 20.1304(c).  

Also at the hearing the Veteran presented testimony regarding an earlier effective date for the grant of service connection for bilateral hearing loss.  With this said, the only earlier effective date issue that has been perfected for appellate review is the issue of entitlement to an earlier effective date for the grant of service connection for tinnitus.  Thus, as the Board does not have jurisdiction over the issue of entitlement to an earlier effective date for the grant of service connection for bilateral hearing loss, this matter is referred to the RO/Appeals Management Center (AMC) for appropriate action.  It is noted that in a written presentation the representative has raised the issue of clear and unmistakable error in the April 1994 rating that denied service connection for hearing loss.  This would be part of the earlier effective date issue.

The issue of entitlement to an effective date earlier than March 7, 2008, for the grant of service connection for tinnitus is being remanded and is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDING OF FACT

Throughout the pendency of this appeal, the Veteran has had bilateral hearing loss manifested by no greater than level I hearing acuity in the right ear and level I hearing acuity in the left ear.


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral hearing loss have not been met at any point throughout the pendency of this appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.85, 4.86, Diagnostic Code 6100 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset, the Board is satisfied that the notice and assistance provisions of the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A. §§ 5100, et seq.; 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326.  The claim for a higher evaluation stems from the grant of service connection, and is a downstream issue, requiring no further development.  Moreover, sufficient clinical data are on file to allow a decision to be entered.  There is an adequate examination on file and the findings are essentially consistent with private findings submitted.  Thus, there is no indication that additional examination is needed.  Finally, there is nothing to suggest that there is outstanding medical evidence that should be obtained prior to entry of a decision in this case.

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  However, the Court has held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The severity of a hearing loss disability is determined by applying the criteria set forth at 38 C.F.R. § 4.85 (2012).  Under these criteria, evaluations of bilateral hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per second.  See 38 C.F.R. § 4.85 (2012).

To evaluate the degree of disability from defective hearing, the rating schedule establishes eleven auditory acuity levels from level I for essentially normal acuity through level XI for profound deafness.  38 C.F.R. § 4.85 (2012).  To evaluate an individual's level of disability, Table VI is used to assign a Roman numeral designation for hearing impairment based on a combination of the percent of speech discrimination and the pure tone threshold average.  38 C.F.R. § 4.85(b) (2012). Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment for each ear.  38 C.F.R. § 4.85(e) (2012).

If the puretone threshold in each of the specified frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, an evaluation can be based either on Table VI or Table VIa, whichever results in a higher evaluation.  38 C.F.R. § 4.86(a) (2012).

When the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the Roman numeral designation for hearing impairment will be chosen from either Table VI or Table VIa, whichever results in the higher numeral, and that numeral will then be elevated to the next higher Roman numeral.  38 C.F.R. § 4.86(b) (2012).

The assignment of a disability rating for hearing loss is a "mechanical" process of comparing the audiometric evaluation to the numeric designations in the rating schedule.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1993).

On an authorized QTC audiological evaluation in September 2008, pure tone thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

15
20
60
75
LEFT

15
15
70
80

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and 96 percent in the left ear.

The average pure tone thresholds at 1,000, 2,000, 3,000, and 4,000 hertz based on the findings above was 43 decibels in the right ear and 45 decibels in the left ear.  Speech recognition ability was 100 percent in the right ear and 96 percent in the left ear. Under Table VI, the audiological findings correspond to a level I hearing in the right ear and level I hearing in the left ear.  38 C.F.R. § 4.85, Table VI (2012). Under Table VII, these levels yield a 0 percent evaluation.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2012).

A private audiological evaluation performed in September 2012 revealed pure tone thresholds, in decibels, as follows:




HERTZ




1000
2000
3000
4000
RIGHT

5
20
60
80
LEFT

5
10
65
80

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 100 percent in the left ear.

The average pure tone thresholds at 1,000, 2,000, 3,000, and 4,000 hertz based on the findings above was 41 decibels in the right ear and 40 decibels in the left ear.  Speech recognition ability was 96 percent in the right ear and 100 percent in the left ear.  Under Table VI, the audiological findings correspond to a level I hearing in the right ear and level I hearing in the left ear.  38 C.F.R. § 4.85, Table VI (2012). Under Table VII, these levels yield a 0 percent evaluation.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2012).

Consideration has been given to section 4.86 for exceptional patterns of hearing impairment, but this section is not applicable to examination findings in this case.  This is because pure tone threshold levels were neither 55 dB or higher at each of the four frequencies, i.e., at 1000, 2000, 3000 and 4000 hertz, nor were they 30 dB or less at 1,000 hertz and 70 dB or more at 2000 hertz.  See 38 C.F.R. § 4.86(a) & (b).

The Board has considered the Veteran's written statements and hearing testimony and is aware of his complaints about not being able to hear well.  It must, however, be reiterated that disability ratings for hearing impairment are derived by a mechanical application of the numeric designations assigned after audiological evaluations are rendered. Lendenmann, 3 Vet. App. at 349.  There was no indication that the audiological evaluation produced test results which were invalid. 

With regard to extraschedular consideration, the threshold determination is whether the disability picture presented is adequately contemplated by the rating schedule. Thun v. Peake, 22 Vet. App. 111 (2008).  The Veteran's disability picture is not, however, so unusual or exceptional in nature as to render his schedular rating inadequate. The Veteran's bilateral hearing loss has been evaluated under the applicable diagnostic code that has specifically contemplated the level of occupational impairment caused by this level of disability. 

In reaching this decision the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim this doctrine is not for application.  38 U.S.C.A. § 5107.  


ORDER

An initial compensable rating for bilateral hearing loss is denied.


REMAND

The Veteran disagrees with the assigned date of March 7, 2008, for the grant of service connection for tinnitus.  This is the date that the Veteran filed an informal claim for service connection for tinnitus.  The Veteran asserts that the date should go back to the date he underwent an Agent Orange examination, in the 1980s, at which time he reported ringing in his ears.  He reported that the examination was performed at a VA medical facility in Fresno, California.

The Veteran has contended that at the time of previous claims for service connection for hearing loss, he also claimed service connection for tinnitus or ringing in the ears.  A review of the Veteran's claims file shows that he filed a claim for service connection for "hearing loss" in March 1990 at which time he requested that VA obtain and review his medical records from the VA Hospital in Fresno, California, in 1985.  Id.  It is noted that tinnitus or ringing in the ears was not noted on this document nor was it noted on a 1993 VA examination.

In light of the above and the fact that it does not appear that an attempt has been made to obtain the Agent Orange examination report noted above, this case must be remanded so that this report can be obtained.  This is necessary in fulfillment of VA's duty to assist the Veteran in the development of his claim.  38 C.F.R. § 3.159; 38 U.S.C.A. § 5103A(c).  See also Bell v Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators, regardless of whether those records are physically in the claims file).  There may also be outstanding treatment records from a VA clinic in Santa Barbara, California, that should be obtained.

Additionally, the Veteran has occasionally referred to being shot in the head during service.  His service separation document notes the awarding of a Purple Heart Medal, but service and post-service medical records are negative for pertinent findings.  He has claimed ringing in the ears has been present since this event.  In order to attempt some clarification, the Veteran should be asked to provide any information he has concerning the awarding of the Purple Heart, and his service personnel records should be obtained in an effort for clarification.  Moreover, he should provide information concerning any treatment he received during or after service for the claimed gunshot wound of the head.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should request all pertinent records for treatment of the Veteran from the VA Medical Centers in Fresno, California, and Santa Barbara, California, to specifically include the Agent Orange examination report that was performed in the 1980s at the Fresno facility.  These records should be associated with the claim file.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then:  (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  The Veteran's service personnel records should be obtained.  He should also be contacted to provide any information he has concerning the awarding of the Purple Heart, and should be asked to identify any in-service or post-service treatment he had for the reported head wounding, to include approximate times and places of treatment.  Records should then be sought using applicable procedures.  If records are not obtained, the claims folder should contain documentation of the attempts made.

3.  Thereafter, readjudicate the Veteran's claim for an effective date earlier than March 7, 2008, for the grant of service connection for tinnitus.  If the claim remains denied, issue to the Veteran and his representative a supplemental statement of the case, and afford the appropriate period of time within which to respond, before returning the case to the Board.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


